Citation Nr: 0425680	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  96-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to April 12, 1993, for 
an award of pension benefits based upon non-service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April to October 1951.

This case was before the Board of Veterans' Appeals (Board) 
in April 2003, at which time it was remanded so that the 
veteran could be informed of the VA's duty to assist him in 
the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  That Act 
redefined the obligations of the VA with respect to the duty 
to assist the veteran in the development of his claim and 
included an enhanced duty to notify him as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In June 2004, following the requested development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, confirmed and continued April 12, 1993, 
as the effective date for assignment of the veteran's 
pension.  Thereafter, the case was returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  In January 1983, the Veterans Administration (now the 
Department of Veterans Affairs, hereinafter VA) Regional 
Office (RO) in New York, New York, received the veteran's 
original claim of entitlement to a permanent and total rating 
for pension purposes (pension).

2.  The veteran did not respond to the RO's requests for 
information, dated in February, March, and May 1983.

3.  On April 12, 1993, the RO received the veteran's claim of 
entitlement to pension.
4.  In a July 1995 rating decision, the RO granted 
entitlement to pension, effective April 12, 1993.


CONCLUSION OF LAW

The criteria for an effective date prior to April 12, 1993, 
for entitlement to pension have not been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As noted above, the VCAA redefined the obligations of the VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In particular, the VA had 
to ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  

In a June 2004 letter, the RO notified the veteran of the 
information and evidence necessary to substantiate his claim 
of entitlement to an effective date prior to April 12, 1993, 
for an award of VA pension benefits.  The VA further notified 
the veteran that in order to support his claim, he would need 
to furnish enough information so that the RO could identify 
and locate any records relevant to his claim.  The RO stated 
that it would need to know the name and full address of the 
person, agency, or company who had records relevant to his 
claim; the approximate time frame covered by the records; and 
in the case of medical records, the condition for which he 
was treated.  

The RO further informed the veteran that it was responsible 
for getting relevant records from any Federal agency, such as 
military records; records from VA hospitals or private 
facilities where VA had authorized treatment; or records from 
the Social Security Administration.  The RO notified the 
veteran and that it would also make reasonable efforts to get 
relevant records not held by a Federal agency, such as 
records from state and local governments, private doctors and 
hospitals, or current or former employers.  The RO 
emphasized, however, that it was the veteran's responsibility 
to make sure that it received all requested records that were 
not in the possession of a Federal department or agency.  
Finally, the RO enclosed the text of 38 C.F.R. § 3.159.  That 
text further informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  

The RO noted that it had obtained the following evidence:

1)	A claim for benefits, which was 
received on January 28, 1983;

2)	Letters sent to the veteran on 
February 7, March 16, March 23, and 
May 23, 1983, requesting evidence in 
support of his January 1983 claim;

3)	The veteran's reopened claim for 
benefits, received on April 12, 1983;

The VA set forth the place and time frames for the veteran to 
submit additional information or evidence, as well as the 
potential consequences for failing to do so.  The VA also 
notified him of what to do if he had questions or needed 
assistance and provided a telephone number and computer site 
where he could get additional information.  

In addition to the June 2004 letter, the Supplemental 
Statement of the Case (SSOC), issued that same month, 
notified the veteran and his representative of the evidence 
necessary to substantiate his claim of entitlement to an 
effective dated prior to April 12, 1993 for an award of VA 
pension benefits.  Indeed, the SSOC also set forth the text 
of 38 C.F.R. § 3.159, the regulation issued by the VA to 
implement the VCAA.  

In addition to that noted above, the following evidence has 
been received in support of the veteran's appeal for an 
earlier effective date for his pension:  verification of the 
veteran's service; a card showing that the veteran had been 
scheduled for a July 1975 appointment with the Surgical 
Service at the VA hospital in New York; a March 1983 
statement that the veteran's service records had been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC); a March 1983 statement from the New York 
Hospital that it had no records on the veteran from 1983 and 
that the only records on the veteran were on micro-film; 
verification of his service; examinations performed by the VA 
in March 1983 and May 1995; correspondence from the Social 
Security Administration that the veteran's application for 
Supplemental Security Income was denied in March 1983 but was 
approved after he reapplied in March 1987; and the transcript 
of the veteran's May 1998 hearing at the RO;.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to an effective date prior to April 
12, 1993, for his pension.  In fact, in a June 2004 letter, 
the veteran stated that he had no additional evidence to 
submit in support of his appeal.  As such, there is no 
reasonable possibility that further development would unearth 
any additional relevant evidence with respect to those 
issues.  Indeed, such development would serve no useful 
purpose and, therefore, need not be performed in order to 
meet the VA's statutory duty to assist the veteran in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no threat of harm or 
prejudice to the appellant due to a failure to assist him in 
the development of his claim of entitlement to an effective 
date earlier than April 12, 1993, for pension.  Therefore, 
the Board will proceed to the merits of the appeal.  

II.  Facts and Analysis

In January 1983, the RO received the veteran's original claim 
of entitlement to a permanent and total disability rating for 
VA pension purposes (VA Form 21-526).  Among other things, 
the RO had to determine whether the veteran had the requisite 
service to qualify for such benefits.  38 U.S.C.A. § 101(9), 
(11), 1521(a), (j); 38 C.F.R. §3.3(a)(3).  

In February, March, and May 1983, the VA variously requested 
that the veteran furnish medical evidence to support his 
claim, as well as information and/or evidence which would 
verify or assist the VA in verifying his service.  The 
veteran did not respond to those requests.  

In February 1983, the RO contacted a Dr. W. and requested 
records of the veteran's treatment for a nervous condition.  
Dr. W. did not respond to that request.  That month, the RO 
also contacted the New York Hospital and requested records 
reflecting the veteran's treatment in 1983 for a nervous 
condition.  The New York Hospital reported that it had no 
records for the veteran in 1983.  It did note, however, that 
the only records it had for the veteran were on microfilm.  
The New York Hospital further noted that if the VA would like 
a copy of the microfilm, it should so state in return 
correspondence.   

In March and May 1983, the RO requested that the National 
Personnel Records (NPRC) verify the veteran's service (VA 
Forms 00-3101-3 and 07-3101).  The NPRC replied, however, 
that the veteran's records had been destroyed in a fire at 
that facility in July 1973.  

The requests, dated in February, March, and May 1983, were 
sent to the veteran at his last-reported address.  The 
veteran does not assert that he failed to receive those 
requests.  Rather, he maintains that he sent his responses to 
the National Personnel Records Center in St. Louis, Missouri.  
There is no competent evidence on file, however, to support 
that contention.  Indeed, the requests sent to the veteran 
clearly instructed him to respond to the VA.  

Generally, where evidence requested in connection with an 
original claim was not furnished within 1 year after the date 
of request, the claim was considered abandoned.  38 C.F.R. 
§ 3.158.  In such cases, the VA took no further unless a new 
claim was received.  Id.

On April 12, 1993, the RO received another claim from the 
veteran seeking entitlement to pension.  In a July 1995 
rating decision, the RO granted that claim, effective April 
12, 1993.  The veteran disagreed with that effective date, 
and this appeal ensued.

In May 1998, during his hearing before the undersigned 
Veterans Law Judge, the veteran testified that when he 
initially filed his claim for pension in 1983, he was missing 
a great deal of time from work.  He also testified that he 
had had no difficulty receiving treatment at VA medical 
centers.  He stated that he stopped pursuing his case, 
because the VA refused to believe he was a veteran.  He 
noted, however, that he had never withdrawn his claim, nor 
had he ever been notified by the VA that his claim was not 
going forward.  Moreover, he stated that he had not been 
advised of his appellate rights.  In essence, he maintained 
that his claim had remained open until pension was ultimately 
awarded in July 1995.  Thus, he concluded that the effective 
date of his pension should go back to January 1983, the date 
of his original claim.

The veteran essentially raises a Due Process Clause argument 
that he was never notified that his 1983 claim was subject to 
abandonment pursuant to 38 C.F.R. § 3.158(a).  However, 
abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set 
aside or waived on grounds of alleged ignorance of regulatory 
requirements.  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991).  Everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations.  Morris, 1 Vet. App. at 265 (citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  Thus, 
ignorance of the law is irrelevant.  Id.  Therefore, even 
though he may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), the veteran is 
necessarily charged with knowledge of the regulation.

The veteran's contentions also place him in the anomalous 
position of seeking to benefit from his lack of activity in 
pursuing his initial claim of pension benefits.  In effect he 
is saying that the VA failed to continue to assist him in the 
development of his claim, despite his lack of response to the 
VA's requests for information.  The duty to assist, however, 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Rather, the VA's duty is just what it states, a duty 
to assist, not a duty to prove a claim with the claimant only 
in a passive role.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  Therefore, when he failed to reply to the VA's 
requests for information in February, March, and May 1983, he 
effectively abandoned his claim.  In this regard, the Board 
notes that between May 1983 and April 12, 1993, the claims 
folder is completely negative for any activity involving the 
claim.  Although the new claim, which was received on April 
12, 1993, was ultimately granted, controlling VA regulations 
clearly state that such award may not commence earlier than 
the date of filing of the new claim.  38 C.F.R. § 3.158.  
Therefore, the veteran was not entitled to receive VA pension 
benefits until April 12, 1993.  

Despite his failure to properly respond to the various 
requests for information, the veteran asserts that he was, 
nevertheless, entitled to formal adjudication and notice of 
his 1983 claim.  38 C.F.R. §§ 3.103, 14.688 (1982); VA's 
Adjudication Procedure Manual M21-1 (M21-1), Paragraphs 
7.01(b), 16.03, 16.08.  Although 38 C.F.R. § 3.103(e) 
required that the claimant be notified of any decision 
affecting the payment of benefits or the granting of relief, 
the Board notes that the RO made no decision in this case in 
1983.  The case merely lapsed and was disallowed for 
administrative purposes due to the veteran's failure to 
prosecute the claim.  The Board also notes that 38 C.F.R. 
§ 14.668 applied to Legal Services, General Counsel and to 
claims by VA personnel for damage to or loss of personal 
property incident to such person's service to the VA.  It 
does not apply to cases where the veteran has abandoned his 
claim for pension.  Accordingly, those regulations are of no 
force or effect in the instant appeal.

As to the veteran's citation to M21-1 and DVB Circ. 21-83-5 
(Chg. 1, June 1, 1983), the Board notes that in 1983, such 
publications set forth procedural guidelines for the 
development and adjudication of cases.  Then, as now, the RO 
was not required to follow such guidelines in its decisions.  
38 C.F.R. §§ 19.2, 19.103 (1983) (now 19.5 (2003)).  There is 
an exception in that the Court may find guidelines 
substantive in nature and thus binding on the VA.  See, e.g., 
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  In this case, 
however, the Court has not ruled on whether the portions of 
M21-1 cited by the veteran are substantive in nature.  As 
noted in the Introduction above, the Stuckey case was 
supposed to have provided guidance in that area; however that 
case has been withdrawn.  Absent such guidance, the Board 
will proceed in accordance with the regulation.  Therefore, 
the Board is not bound by the procedural guidelines cited by 
the veteran.  

Even if the procedural guidelines in effect in 1983 were 
found to be substantive in nature, however, they would not 
provide a basis for an effective date earlier than April 12, 
1993, for the veteran's pension benefits.  In 1983, the 
procedural guidelines stated if evidence essential to 
adjudication of the claim were not received within the 
control period, the claim was to be administratively 
disallowed for failure to prosecute, i.e. a disallowance for 
record purposes only.  VA's Adjudication Procedure Manual 
M21-1 (M21-1), Para. 7.01(b) (Chg. 262, March 7, 1980), 
16.03(a) (Chg. 275, July 17, 1980).  Further, the guidelines 
stated that disallowances for failure to prosecute were to be 
accomplished without notice to the claimant.  M21-1, Para. 
7.01(b) (Chg. 262, March 7, 1980), 16.02(a)(2) (Chg. 323, 
January 25, 1982).  While M21-1, Para. 16.08 (Chg. 275, July 
17, 1980) provided for notification of decisions/disallowance 
letters, such notices/letters were limited to those cases 
where there had been a decision affecting the payment of 
benefits (emphasis added) or determination of non-entitlement 
(emphasis added).  In this case, there was no such 
determination.  Again, in 1983, the RO did not even reach the 
merits of the claim.  

The veteran also contends that in 1983, the RO violated the 
procedural guidelines for developing claims.  M21-1, Para. 
6.04 (Chg. 321, January 8, 1982; Chg. 331, June 21, 1982); 
M21-1 Para. 6.06 (Chg. 340, November 26, 1982); DVB Circ. 21-
83-5 (Chg. 1, June 1, 1983).  In particular, he contends that 
the RO did not make every effort to obtain sufficient 
evidence from alternate or collateral sources with respect to 
claims in which the veteran's records were destroyed in the 
1973 fire.  He notes that the RO should have continued 
follow-up procedures until the requested records were 
received or until a final reply was received stating that the 
records could not be located.  DVB Circ. 21-83-5.  He states 
that by its inaction, the RO effectively allowed his the 
relevant time periods to lapse which in turn resulted in the 
disallowance of his claim.  In this regard, he contends the 
information that the RO used in the mid-1990's to verify his 
service were essentially the same as that which was available 
in 1983.  He notes that the only difference was in the steps 
taken to develop the claim.  Therefore, he concludes that had 
the RO exerted the same efforts to develop his claim in 1983 
that it exerted in 1993, the claim would have been approved 
on the earlier occasion.  Accordingly, he maintains that the 
earlier effective date would then have been warranted.

Although the veteran is undoubtedly sincere in his beliefs, 
the record simply does not support his theory of the case.  
Not only did the RO send the appropriate requests to the NPRC 
following his 1983 claim, it made multiple requests to the 
veteran for such information.  The RO discontinued follow-up 
procedures only after the NPRC reported that the requested 
information could not be located and after the veteran failed 
to respond to the requests sent to him.  Moreover, unlike 
1983, the veteran did respond to requests for information in 
conjunction with the claim he filed in April 1993.  For 
example, in June and September 1993, he responded to a 
questionnaire about his military service (NA Form 13075).  He 
also furnished the RO with a copy of his National Service 
Life Insurance policy; a report from the City of New York, 
Department of Probation, and copies of information on file 
with the Federal Bureau of Investigation, including his 
fingerprints.  Thus, it cannot be said that the information 
used by the RO in the mid-1990's to verify his service were 
essentially the same as that which was available in 1983.  
The alleged difference in the level of development of the two 
claims was rooted in the veteran's responsiveness and the 
RO's ability to develop the claims in light of his responses.

Finally, the veteran suggests that the only reason he was not 
awarded VA pension in 1983 was associated with the VA's 
inability to verify his active service dates.  A review of 
the record as it was in 1983, however, discloses no evidence 
that he was permanently and totally disabled.  Indeed, 
despite diagnoses of chronic bronchitis and dorsal 
kyphoscoliosis during a VA examination in March 1983, there 
were no findings that such disabilities rendered the veteran 
unemployable.  Moreover, during his hearing in October 1998, 
he acknowledged that other state and federal agencies had 
denied similar claims which he had filed at that time 
(Transcript at 3).  In this regard, the evidence shows that 
in March 1983, the veteran was notified by the Social 
Security Administration that he had been turned down for 
Supplemental Security Income payments because he had not met 
the disability requirements.  

In light of the foregoing, the Board concludes that in 1983, 
the veteran failed to prosecute his claim for a permanent and 
total disability rating for pension purposes.  Under such 
circumstances, VA regulations are clear.  If the claim for 
pension is later awarded, the effective date can be no 
earlier than the date the new claim is filed.  In this case, 
the new claim was filed on April 12, 1983, the currently 
assigned effective date.  Accordingly, that date is confirmed 
and continued.

In arriving at this decision, the Board has considered the 
potential applicability of 38 C.F.R. § 3.156(c) (2003) and 
38 C.F.R. § 3.400(q)(2) (2003).  However, those regulations 
are applicable only when the veteran attempts to reopen a 
claim following a denial which has become final.  In this 
case, there was no such denial.  As noted above, prior to 
April 1993, the VA did not adjudicate the question of whether 
the veteran was entitled to VA pension benefits.  
Accordingly, there were no inherent questions of finality; 
and thus, the provisions of 38 C.F.R. § 3.156(c) and 
38 C.F.R. § 3.400(q)(2) are of no force or effect.  


ORDER

Entitlement to an effective date prior to April 12, 1993, for 
the veteran's award of pension is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



